Citation Nr: 0915801	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  02-05 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for chronic back pain.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left arm burn. 

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a right ankle sprain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
January 1992.  He also served in the United States Naval 
Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision, which 
denied claims for service connection for PTSD, a back 
condition with numbness, spasms, and pain on the right side 
of the back, and hypertension; and a May 2004 RO decision, 
which denied applications to reopen previously denied claims 
for service connection for a burn scar of the left arm and a 
right ankle sprain.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In July 2008, a local hearing was held at the Muskogee, 
Oklahoma RO.  A transcript of that proceeding has been 
associated with the claims folder.  The Board notes that the 
Veteran indicated on his May 2002 VA Form 9 Appeal that he 
wished to have a hearing before a member of the Board.  
However, the Veteran later indicated in a November 2005 
statement that he "has never requested a hearing for any 
part of his claim."  The Veteran further indicated in this 
statement that he was informed that he had requested a 
hearing which was holding up the processing of his claims.  
The Veteran asserted that this was an error.  Additionally, 
the Veteran marked on his April 2005 VA Form 9 Appeal that he 
did not want a hearing before a member of the Board.  As 
such, the Board will proceed to the merits of the claims.  

The Board notes that the Veteran indicated in an October 2002 
statement that he wished to file a claim for entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU) and a claim for entitlement to 
vocational rehabilitation.  These issues are referred back to 
the RO for consideration.  

The issues of entitlement to service connection for PTSD, 
hypertension, chronic back pain, a right ankle sprain, and a 
left arm burn are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in April 2002, the Veteran's claim 
of service connection for a left arm burn was denied on the 
basis that this condition neither occurred in nor was caused 
by service. 

2.  Evidence received since the April 2002 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a left arm burn.

3.  By a RO decision dated in April 2002, the Veteran's claim 
of service connection for a right ankle sprain was denied on 
the basis that no permanent residual or chronic disability 
subject to service connection is shown by service treatment 
records or demonstrated by evidence following service. 

4.  Evidence received since the April 2002 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right ankle sprain.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying the Veteran's claim of 
service connection for a left arm burn is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a left arm burn 
has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  The April 2002 RO decision denying the Veteran's claim of 
service connection for a right ankle sprain is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a right ankle 
sprain has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his 
previously denied claims for service connection, these 
applications, and only these applications, have been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regards to the Veteran's 
applications to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left arm burn. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a left arm burn.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for a 
left arm burn.  Specifically, the Veteran was denied service 
connection for a left arm burn in an April 2002 rating 
decision.  The basis for the April 2002 denial was that this 
condition neither occurred in nor was caused by service.  At 
the time of this denial, statements from the Veteran, his 
acquaintances, and family members; service treatment records; 
and VA medical records were considered. 

The new evidence submitted since this denial consists of 
statements and hearing testimony from the Veteran; VA medical 
records; private medical records; a February 2004 statement 
from a registered nurse; and Social Security Administration 
(SSA) records.

With regard specifically to the February 2004 statement from 
the registered nurse, the Board notes that the nurse 
indicated in this statement that she has known the Veteran 
for almost 20 years and witnessed his noticeable scar 
experienced from Gulf War.  Therefore, as the statement from 
the registered nurse reflects that the Veteran now has a scar 
that he obtained from his active duty service, the Board 
concludes that it satisfies the low threshold requirement for 
new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a right ankle sprain. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a right ankle sprain.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

The Veteran has previously sought service connection for a 
right ankle sprain.  Specifically, the Veteran was denied 
service connection for a right ankle sprain in an April 2002 
rating decision.  The basis for the April 2002 denial was 
that no permanent residual or chronic disability subject to 
service connection is shown by service treatment records or 
demonstrated by evidence following service.  At the time of 
this denial, statements from the Veteran, his acquaintances, 
and family members; service treatment records; and VA medical 
records were considered. 

The new evidence submitted since this denial consists of 
statements and hearing testimony from the Veteran; VA medical 
records; private medical records; a February 2004 statement 
from a registered nurse; and SSA records.
With regard specifically to the February 2004 statement from 
the registered nurse, the Board notes that she indicated that 
she has known the Veteran for almost 20 years and witnessed 
the Veteran return home from the Gulf War with a right ankle 
and leg disability that he did not have prior to entering 
service.  Therefore, as the statement from the registered 
nurse reflects that the Veteran now has a right ankle 
disability that he obtained from his active duty service, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
claim is reopened.  

Again, however, the Board cannot adjudicate the reopened 
claim, as further development is necessary.  This is detailed 
in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a left arm burn, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.

As new and material evidence has been submitted regarding the 
claim of service connection for a right ankle sprain, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
a left arm burn, hypertension, PTSD, chronic back pain, and a 
right ankle sprain.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

A review of the Veteran's service treatment records currently 
associated with the claims file reveals that the Veteran was 
noted as having a 1/2 inch round mark or burn on his right 
bicep on his February 1988 enlistment examination report.  No 
note of a burn scar on the left upper extremity was made on 
this examination report.  On a September 1990 examination 
report, the Veteran was noted as having a 2 centimeter burn 
scar on his left upper outer arm.  Additionally, a review of 
the Veteran's available service treatment records reveals 
that the Veteran sprained his right ankle in March 1990 
playing basketball.    

With regard to the Veteran's burn scar on his left upper 
extremity, the Veteran asserted at a July 2008 hearing that 
he incurred the scar from being chased by fellow service 
members into the machinist area, where there were a lot of 
hot objects.  The Board notes that the claims folder contains 
a February 2004 statement from a registered nurse, in which 
she stated that she has witnessed a noticeable scar on the 
Veteran from the Gulf War. 

The Board notes that, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has been observed as having a 
current scar, was noted as having a scar on his left arm on a 
September 1990 examination report, and has reported that he 
has had this scar since service, an observation which he is 
competent to make, the Board finds that the necessity for a 
VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he has a current burn 
scar on his left upper extremity and, if so, whether this 
current burn scar was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).   

With regards to the Veteran's claim for service connection 
for a right ankle sprain, the Veteran has asserted that he 
hurt his right ankle falling through a hatch and falling down 
steps during active duty.  See hearing transcript, July 2008.  
While the available service treatment records do not contain 
any documentation of an injury from falling down stairs or 
through a hatch, these records do document a right ankle 
sprain, as noted above.  With regard to a current right ankle 
disability, the Board notes that the claims folder contains a 
February 2002 VA treatment record, in which the Veteran 
complained of right leg pain.  Additionally, a registered 
nurse noted in a February 2004 statement that the Veteran has 
problems walking, standing, sitting, and bending due to his 
right ankle and leg.   

Given that the Veteran was noted as spraining his ankle in 
service and has recently sought medical treatment for 
complaints of a right leg and ankle disability, the Board 
finds that the necessity for a VA examination is shown for 
the proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  This issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he has a current right ankle disability and, if so, 
whether this current right ankle disability was caused or 
aggravated by his active duty service.  Colvin, supra.  
With regards to the Veteran's claim for service connection 
for hypertension, the Board notes that hypertension means 
persistently high arterial blood pressure, and by some 
authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary 
at 889 (30th ed. 2003).  For VA purposes, hypertension means 
that the diastolic pressure is predominantly 90 or greater, 
and isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).

The Veteran has asserted that he has hypertension as a result 
of his active duty service.  The Board notes that the 
Veteran's February 1988 enlistment examination report gave no 
indication that the Veteran had high blood pressure or 
hypertension.  His blood pressure at the time was recorded at 
110/60.  In a January 1992 examination report, the Veteran 
was noted as having elevated blood pressure.  Specifically, 
his blood pressure was recorded at 130/96.  With regard to a 
current disability, the Veteran was noted as having 
hypertension, not well controlled, in a May 2008 VA treatment 
record.

Given that the Veteran was noted as having elevated blood 
pressure in service and has recently been diagnosed with 
hypertension, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he currently has 
hypertension and, if so, whether this hypertension was caused 
or aggravated by his active duty service.  Colvin, supra.  

With regards to the Veteran's claim for service connection 
for PTSD, the Board notes that service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran has asserted that he was assaulted physically and 
sexually by fellow service members during his active duty.  
Specifically, he asserts that he would wake up with eggs and 
flour thrown in his face, was locked in a torpedo tube, had 
his life threatened by other service members, had the water 
temperature changed on him when he showered, and was sexually 
assaulted with a grease gun.  See hearing transcript, July 
2008.

The pertinent regulation provides that if PTSD is based on 
in-service assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes following the claimed assault 
can also be used as relevant evidence.  See 38 C.F.R. § 
3.304(f)(3) (2008).

In support of his claim, the Veteran has submitted a February 
2002 statement from the mother of his son, in which she 
attested to a drastic change in his behavior after he 
returned from Operation Desert Storm and stated that he 
informed her in 1996 of the assaults he suffered while on 
active duty.  Additionally, the Board notes that the claims 
folder contains a VA treatment record from October 2005, in 
which it was determined that the Veteran had schizophrenia 
paranoid type, anxiety disorder, and possible PTSD from being 
locked in a torpedo tube.  The claims folder also contains a 
March 2001 VA treatment record, in which the Veteran was 
diagnosed with PTSD, at least partly due to experiences 
aboard a submarine.  

With regard to a stressor, the Board the Board notes there is 
evidence of record suggesting changes in behavior. 
Specifically, the Board points to behavioral changes cited in 
the letter from the mother of his child.  The Board further 
points out that he reportedly informed her of the assault in 
1996.  VA outpatient records also evidence a diagnosis of 
PTSD and suggest that a relationship exists between the 
diagnosis and the reported personal assault.  However, no VA 
examination has been accorded to the veteran to address this 
claim.

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any 
evidence that it receives from a claimant in support of a 
claim based on personal assault to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  As noted, the 
Veteran in this case has submitted statements from a 
relative, which are among the types of corroborating evidence 
identified in that regulation.

In view of the foregoing, the Board finds that an examination 
is necessary to determine the likelihood that a personal 
assault occurred, and, if so, whether the Veteran currently 
has PTSD as a result.

Finally, with regard to the Veteran's claim for a back 
condition or chronic back pain, the Board notes that the 
Veteran has asserted that he entered service with a mild back 
injury.  See Veteran's statement, April 2001.  The Veteran 
claims that he fell down stairs during active duty, further 
injuring his back, and was forced to bend and move around in 
a tight environment, aggravating his condition even more.  
Id.  He has asserted that he has experienced chronic back 
pain since service.  See VA treatment record, February 2001.  
The Board notes that an enlistment examination report from 
February 1988 noted that the Veteran had scoliosis.  With 
regards to a current disability, the Veteran has been 
diagnosed with mild degenerative arthritic disease of the 
cervical and lumbar spine.  See VA treatment record, November 
2005.  

As noted above, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  See Layno, supra.  Therefore, as the 
Veteran has been diagnosed with a current back disability, 
and has reported experiencing back pain since his time in 
service, the Board finds that this issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current back disability and, if 
so, whether this current back disability was caused or 
aggravated by his active duty service.  See Charles, supra.   

Additionally, the Board notes that the claims folder contains 
copies of service treatment records submitted by the Veteran.  
The claims folder also contains an August 2001 response from 
National Archives and Records Administration.  This response, 
however, was specifically related to a request for service 
records regarding PTSD and relevant personnel files.  It does 
not appear that the March 2000 request for the Veteran's 
complete medical and dental service treatment records was 
fulfilled, or that any resulting records from that request 
are currently associated with the claims folder.  As such, 
while the claims folder contains some of the Veteran's 
service treatment records, along with personnel records and 
copies of service treatment records submitted by the Veteran, 
the Board finds that a search must again be conducted to 
locate any and all service treatment records for the 
Veteran's period of active duty.  



Accordingly, the case is REMANDED for the following action:

1.	Take appropriate action to locate any 
and all service treatment records for 
the Veteran's period of active duty 
service. 

2.	After all available service treatment 
records have been located and 
associated with the claims file, 
schedule the Veteran for appropriate VA 
examination(s) for his left arm burn, 
hypertension, chronic back pain, and 
right ankle sprain.  The claims file 
should be provided to the appropriate 
examiners for review, and the 
examiner(s) should note that it has 
been reviewed.  After reviewing the 
file, the examiner(s) should render 
opinions as to whether the Veteran 
currently has a left arm burn, 
hypertension, a back condition, or a 
right ankle disability.  If so, 
opinions should be provided as to 
whether it is at least as likely as not 
that the Veteran's current left arm 
burn, hypertension, back condition, or 
right ankle disability was incurred in 
or aggravated by a disease or injury in 
service.  With regard to the Veteran's 
back condition, if diagnosed, the 
examiner should specifically note 
whether the Veteran had a pre-existing 
back condition upon enlistment for 
service that was aggravated by his 
active duty. 
        
It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiners should provide 
complete rationales for any opinions 
provided.

3.	The Veteran should be afforded an 
examination by an appropriate specialist 
to address the current nature and 
etiology of any acquired psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Following examination of the 
Veteran, and a review of the record, the 
examiner should offer an opinion as to 
whether the evidence (to include the 
service records, statements from the 
veteran and his family members, treatment 
records, and the results of his/her own 
examination of the veteran) supports a 
finding that in-service personal assault 
actually occurred.

If the examiner concludes that a personal 
assault did occur, the examiner must also 
express an opinion as to whether the 
Veteran currently has PTSD as a result. A 
complete rationale for any opinion 
expressed should be provided. If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the October 2008 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


